Hill, C. J.
A petition for certiorari which is not sanctioned by the judge of the superior court is no part of the record in the case to which it relates, and' can not be transmitted to this court as such. In order to have the petition for certiorari before this court, so that a refusal to sanction it may be reviewed, it must be incorporated in the bill of exceptions, either as a whole or in substance, or be attached thereto as'an exhibit, and be verified by the certificate of the judge to the bill of exceptions. The judge who refuses to sanction the petition for certiorari has no authority to verify it, unless it is mad'e a part of the bill of exceptions; and especially is this true where siich verification is attempted after he has signed and certified the bill of exceptions.

Writ of error dismissed.